J-S69003-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                  IN THE SUPERIOR COURT OF
                                                    PENNSYLVANIA
                        Appellee

                   v.

RODNEY BANKHEAD

                        Appellant                  No. 529 EDA 2014


         Appeal from the Judgment of Sentence January 24, 2014
           In the Court of Common Pleas of Philadelphia County
           Criminal Division at No(s): CP-51-CR-0014137-2012



COMMONWEALTH OF PENNSYLVANIA                  IN THE SUPERIOR COURT OF
                                                    PENNSYLVANIA
                        Appellee

                   v.

RODNEY BANKHEAD

                        Appellant                  No. 561 EDA 2014


         Appeal from the Judgment of Sentence January 24, 2014
           In the Court of Common Pleas of Philadelphia County
           Criminal Division at No(s): CP-51-CR-0012317-2009


BEFORE: GANTMAN, P.J., FORD ELLIOTT, P.J.E., and OLSON, J.

MEMORANDUM BY GANTMAN, P.J.:                  FILED DECEMBER 17, 2015

     Appellant, Rodney Bankhead, appeals from the judgment of sentence

entered in the Philadelphia County Court of Common Pleas, following his jury
J-S69003-15


trial convictions for one (1) count of aggravated assault and two (2) counts

of criminal solicitation.1 We affirm.

        The trial court set forth the relevant facts of this appeal as follows:

           Complainant Rose Miller testified that in February 2009 she
           lived with her aunt Vallerie Townes [in North Philadelphia]
           with [Complainant’s] three children, ages 16, 13, and 11
           years, two of whom [were] fathered by [Appellant].
           [Complainant] explained that she first met Appellant while
           working at a strip club, the One Nine Club[,] which
           Appellant managed. After the birth of her daughter in
           2001[,] Complainant left the strip club and ultimately
           began working as a home health care provider.

           At some point, Appellant left and upon his return the two
           moved into [Appellant’s] father’s home in the West Oak
           Lane section of Philadelphia. Complainant stated that soon
           thereafter, Appellant began accusing her of having affairs
           with other men while he was away. Their relationship
           continually deteriorated to the point that Appellant became
           physically abusive. [Complainant] described an incident
           that occurred while she was at the home of one of her
           clients and Appellant called her cell phone and did not get
           an answer. When they finally spoke she told Appellant
           where she was located[,] at which point he arrived,
           grabbed her by the collar, and dragged her down the front
           steps of her client[’s] residence. Complainant left the
           premises and Appellant followed her in his car, ranting and
           raving at her. Complainant returned home and Appellant
           continued screaming and hollering at her and he kicked
           and hit her. Appellant’s father’s wife arrived and called
           police, whereupon Complainant gathered her belongings
           and her children.       Eventually [Complainant and her
           children] went to live with her aunt.

           Complainant testified that on February 21, 2009[,] she
           went to the Pike Bar located near her aunt[’s] home. She
           returned home after the bar closed at 2:00 AM the next
____________________________________________


1
    18 Pa.C.S.A. §§ 2702 and 902, respectively.



                                           -2-
J-S69003-15


       morning but went out shortly thereafter to purchase
       cigarettes for her aunt. Complainant stated that upon
       exiting the house, she observed Appellant standing on the
       street besides his black jeep. Complainant explained that
       she did not feel threatened by Appellant and that she got
       into the jeep with him and engaged in a conversation
       about their children.        They traveled to Appellant’s
       apartment house located in the 6500 block of 7th Street,
       Philadelphia, PA. Complainant testified that en route, she
       observed that Appellant had a black handgun on his right
       hip in his waistband.          After entering the house,
       [Complainant] and Appellant went to Appellant’s bedroom
       where Complainant observed tools, tape, rope, plastic, and
       a piece of carpet laid out. Appellant then told Complainant
       that he was going to ask her questions and that if she did
       not answer truthfully he would hurt her. He also threw her
       cell phone against the apartment wall and it broke into
       pieces. Complainant testified that Appellant stated that he
       had a plan and that he was going to cut her head off and
       sit it on her aunt’s steps, and that he would then throw the
       rest of her body into the river. Complainant stated that
       Appellant was in a rage and began questioning her about
       past relationships that she had with other people. As he
       interrogated her, Appellant beat Complainant with…a
       hammer multiple times about the head, arms and legs as
       she sat on the bed crying. She further testified that
       Appellant was also in possession of two knives. Appellant
       pointed the larger of the knives at Complainant’s nose and
       inflicted a cut. At one point he pinned Complainant down
       onto the bed and pointed the knife at her chest.
       Complainant injured her fingers trying to remove the knife
       from her chest area. Complainant described that Appellant
       then got up and grabbed the other knife. He swung it,
       slicing her arm, while at the same time screaming that he
       was going to kill her.        As a result of the assault,
       Complainant suffered injur[ies] to the back and thigh, a
       deep knife wound to the left arm, deep bruising and
       lacerations around the left eye and face.        Eventually,
       Complainant was able to free herself and she escape[d].
       She testified that she ran down the street and began
       knocking on the windows of the houses along the street
       asking for help. Appellant caught up with Complainant and
       pinned her to the ground. He told her that if she did not
       come back to the house she would never see her children

                                  -3-
J-S69003-15


       again. Complainant returned to the house with Appellant
       whereupon he directed Complainant to remove her
       clothing and began beating her with the hammer as he
       continued with his interrogation.          Appellant kept
       Complainant in his bedroom until the next Monday
       morning at which time he prepared breakfast, which
       Complainant ate, and he then transported Complainant to
       the home of a client for whom she was scheduled to
       provide care. She called her aunt and related the incident.
       Later, the police were called and Complainant was
       transported to the hospital for treatment.

       Philadelphia Detective Gerard Winward testified that on
       February 24, 2009[,] he conducted an interview with
       Complainant and recorded her formal statement. As a
       result of what Complainant reported to him, [Detective]
       Windward prepared an Affidavit of Probable Cause and
       obtained a warrant for Appellant’s arrest. Appellant was
       finally arrested on July 23, 2009.

       Timothy Burgess testified that in the summer of 2012 he
       came into contact with Appellant while they were inmates
       housed at the Philadelphia Detention Center where they
       conversed and Appellant stated that he wanted [Mr.]
       Burgess to make sure Complainant did not come to court
       on October 29, 2012. [Mr.] Burgess related that Appellant
       emphasized that he wanted [Mr.] Burgess to do whatever
       [was] necessary to make sure that Complainant did not
       appear for court. [Mr.] Burgess explained that he was due
       to be released from the Detention Center a few weeks later
       and would then have an opportunity to complete the task.
       Appellant described Complainant to [Mr.] Burgess, told him
       that she had a tattoo of a rose on her arm, and directed
       [Mr.] Burgess to the bar at Germantown Avenue and Pike
       Street which Complainant frequented.        [Mr.] Burgess
       stated that he knew Appellant before they met in the
       Detention Center, having frequented the strip club
       Appellant managed. [Mr.] Burgess testified that he also
       knew Complainant from the strip club and knew that she
       was Appellant’s girlfriend.     Appellant instructed [Mr.]
       Burgess to put “Visine” into Complainant’s drink[,] saying
       that it would act like a “mickey” and distort her memory.
       [Appellant] explained that he did not want [Mr.] Burgess to
       kill Complainant but nevertheless to do whatever [was]

                                  -4-
J-S69003-15


         necessary to prevent her from coming to court. Appellant
         offered to pay [Mr.] Burgess $40,000 for completing the
         task.

         [Mr.] Burgess told Appellant he would take care of
         preventing Complainant from appearing in court.
         However, instead, [Mr. Burgess] sent a letter to the district
         attorney and reported the incident.

(Trial Court Opinion, filed April 30, 2015, at 2-5). Procedurally, Appellant’s

initial trial resulted in a mistrial due to a hung jury.   The Commonwealth

retried Appellant, and a jury convicted Appellant on October 25, 2013, of

aggravated assault, criminal solicitation to commit aggravated assault, and

criminal solicitation to intimidate a witness or victim. On January 24, 2014,

the court sentenced Appellant to consecutive terms of ten (10) to twenty

(20) years’ incarceration for aggravated assault, ten (10) to twenty (20)

years’ incarceration for solicitation to commit aggravated assault, and five

(5) to ten (10) years’ incarceration for solicitation to intimidate a witness or

victim, followed by ten (10) years’ probation. Appellant filed a timely post-

sentence motion on January 31, 2014, which the court denied on February

5, 2014. Appellant filed a timely notice of appeal on February 17, 2014. On

May 14, 2014, the court ordered Appellant to file a concise statement of

errors complained of on appeal, pursuant to Pa.R.A.P. 1925(b).        After the

court granted two extensions, Appellant filed a Rule 1925(b) statement on

September 8, 2014, and requested permission to supplement the Rule

1925(b) statement following receipt of the trial transcripts.        The court

granted Appellant’s request and ordered Appellant to file a supplemental

                                     -5-
J-S69003-15


Rule 1925(b) statement by January 9, 2015.              On January 21, 2015,

Appellant filed a supplemental Rule 1925(b) statement, which the court

accepted as timely filed.

      Appellant raises a single issue for our review:

         WAS THE EVIDENCE INSUFFICIENT TO                    SUPPORT   A
         CONVICTION OF AGGRAVATED ASSAULT?

(Appellant’s Brief at 3).

      In his sole issue, Appellant argues Complainant falsely told the police

that Appellant had forced her into the vehicle but later testified at trial that

she   had   entered   Appellant’s   vehicle   voluntarily.     Appellant   asserts

Complainant again lied to the police again when she said she took a cab to

work after the incident but later testified at trial that Appellant had given her

a ride. Appellant further contends Complainant’s injuries were inconsistent

with her allegation that Appellant had repeatedly hit her on the head with a

hammer. Appellant claims the evidence also failed to show his conduct was

sufficiently reckless or intentional.   Appellant concludes the evidence was

insufficient to support his conviction for aggravated assault. We disagree.

      A challenge to the sufficiency of the evidence implicates the following

legal principles:

         The standard we apply in reviewing the sufficiency of the
         evidence is whether viewing all the evidence admitted at
         trial in the light most favorable to the verdict winner, there
         is sufficient evidence to enable the fact-finder to find every
         element of the crime beyond a reasonable doubt. In
         applying [the above] test, we may not weigh the evidence
         and substitute our judgment for the fact-finder.            In

                                        -6-
J-S69003-15


           addition, we note that the facts and circumstances
           established by the Commonwealth need not preclude every
           possibility of innocence.      Any doubts regarding a
           defendant’s guilt may be resolved by the fact-finder unless
           the evidence is so weak and inconclusive that as a matter
           of law no probability of fact may be drawn from the
           combined circumstances. The Commonwealth may sustain
           its burden of proving every element of the crime beyond a
           reasonable doubt by means of wholly circumstantial
           evidence. Moreover, in applying the above test, the entire
           record must be evaluated and all evidence actually
           received must be considered. Finally, the [finder] of fact
           while passing upon the credibility of witnesses and the
           weight of the evidence produced, is free to believe all, part
           or none of the evidence.

Commonwealth v. Jones, 874 A.2d 108, 120-21 (Pa.Super. 2005)

(quoting Commonwealth v. Bullick, 830 A.2d 998, 1000 (Pa.Super.

2003)).

      The Crimes Code defines aggravated assault in relevant part as

follows:

           § 2702. Aggravated Assault

           (a) Offense defined.—A person is guilty of aggravated
           assault if he:

           (1) attempts to cause serious bodily injury to another, or
           causes such injury intentionally, knowingly or recklessly
           under circumstances manifesting extreme indifference to
           the value of human life[.]

                                   *    *    *

18 Pa.C.S.A. § 2702(a)(1).      “Serious bodily injury” is defined as “[b]odily

injury which creates a substantial risk of death or which causes serious,




                                       -7-
J-S69003-15


permanent disfigurement, or protracted loss or impairment of the function of

any bodily member or organ.” 18 Pa.C.S.A. § 2301.

      Instantly, Appellant held Complainant in his apartment for over

twenty-four hours. During that time, Appellant intentionally and repeatedly

beat Complainant on her head, arms, and legs with a hammer. Contrary to

Appellant’s contention, Complainant’s emergency room doctor testified that

Complainant’s head injuries could have been caused by blunt force trauma

inflicted with a hammer. Moreover, Appellant swung a knife at Complainant

and inflicted a deep wound on her left arm, which required stitches.

Appellant’s assault left scars on Complainant’s head and arm.         Thus,

Appellant’s aggravated assault conviction was supported by sufficient

evidence. See 18 Pa.C.S.A. § 2702(a)(1).

      To the extent Appellant points to relatively minor inconsistencies

between parts of Complainant’s statement to police (which did not concern

the nature of the assault) and her in-court testimony, Appellant challenges

the weight of the evidence. See Commonwealth v. Price, 616 A.2d 681,

683 (Pa.Super. 1992) (explaining sufficiency challenge asks whether

evidence exists on record to support conviction, whereas argument that

witness’ account is not credible goes to weight).   The jury, however, was

free to believe all, part, or none of the evidence, including Complainant’s

testimony regarding the assault.    See Jones, supra.      Accordingly, we

affirm.


                                   -8-
J-S69003-15


     Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/17/2015




                                 -9-